—Order, Supreme Court, Bronx County (Stanley Green, J.), entered June 11, 1997, which granted defendants’ motion to dismiss the complaint for failure to state a cause of action and denied plaintiffs cross motion for summary judgment on liability, unanimously affirmed, with costs.
The IAS Court’s dismissal of plaintiffs action for personal injuries was proper. Under the circumstances herein, where plaintiff alleges that she sustained injuries after her toddler grandson pulled a purse which his mother had hung on a kitchen chair, it cannot be said that the chair in question, which fell on plaintiffs foot, was a dangerous instrumentality (see, Nolecheck v Gesuale, 46 NY2d 332). Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.